Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 1 of 33



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                          CASE NO.: 16-23901-CIV-MARTINEZ/GOODMAN


    KRISTIAN ZAMBER, on behalf of
    himself and all others similarly situated,
                                                          CLASS ACTION

           Plaintiff,

    v.

    AMERICAN AIRLINES, INC.,

          Defendant.
    ____________________________________/

                             REPORT AND RECOMMENDATION ON
                        PLAINTIFF’S MOTION FOR CLASS CERTIFICATION
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 2 of 33



           Plaintiff Kristian Zamber filed a Motion for Class Certification [ECF Nos. 311 and 312],

    which is ripe for a ruling. United States District Judge Jose E. Martinez referred the motion to the

    Undersigned. [ECF No. 318.] The Undersigned held a hearing on October 22, 2019. For the

    reasons below, the Undersigned respectfully recommends that the District Court grant the motion.

      I.   Factual and Procedural Background

           On March 20, 2016, Plaintiff purchased trip insurance on Defendant American Airlines,

    Inc.’s (“American”) website. [ECF No. 126-1 ¶ 4.] Plaintiff alleges that, on its website and

    throughout the online process of purchasing a flight ticket and trip insurance, American leaves

    consumers with the false impression that the charge for trip insurance is a pass-through fee, i.e., a

    fee that is passed on to a third-party insurer, Allianz Global Assistance (“Allianz”), and for which

    American has no financial interest. [ECF No. 296 ¶ 2.] Plaintiff alleges that in fact, however,

    Allianz pays American an undisclosed commission or “kickback” for every policy sold. [Id.]

           Trip insurance is offered on American’s “booking path,” which is the online path that

    consumers proceed along when buying flight tickets on American’s website. [ECF No. 401 ¶¶ 12–

    13.] Within the booking path, an offer of trip insurance is presented in an “offer box.” [Id. ¶ 14.]

    While American contends that the content of the offer box has varied based on time and customer

    segment, it is clear from American’s own examples that, regardless of other variations, for all

    consumers the offer box uniformly contained the following characteristics. Featured at the top of

    the offer box is a graphic with a logo for Allianz; there is never an American logo. [ECF No. 352-

    3 at 2–5] The offer box always uses the word “Recommended” in connection with the trip

    insurance. [Id.] And there is always a “Yes” (always first and in bold type) or “No” option

    regarding the purchase of trip insurance. [Id.] A consumer cannot buy a ticket on American’s

    website without encountering the offer box and choosing “Yes” or “No.” [ECF No. 296 ¶ 14.]




                                                     1
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 3 of 33



           Most importantly, it is undisputed that the offer box on American’s booking path has at all

    material times (i.e., since at least four years before this action was filed) uniformly contained the

    following representation: The insurance is offered by a third party, Allianz Global Assistance, “not

    American Airlines.” [ECF No. 352-3 at 2–5] (emphasis added); see [ECF No. 395 at 29:10–20,

    74:13–75:1] (American’s counsel conceding that every variation uniformly contained this

    representation). Plaintiff contends that the net impression a reasonable consumer would take from

    the offer box, including the uniform representation that the trip insurance is not offered by

    American, is the false impression that the premium for the trip insurance paid through American’s

    website is a pass-through charge for which American has no financial interest.

           Plaintiff also alleges that this net impression is furthered by the fact that state laws generally

    prohibit the unlicensed sale and brokerage of insurance, which includes the payment or receipt of

    commissions on sales of insurance. [ECF No. 296 ¶¶ 29–31, 34, 44–45]; [ECF No. 391-2]




                                                .1 In other words, Plaintiff asserts a reasonable consumer

    would not expect American to be paid a commission on the trip-insurance sale because it would



    1
      It appears this list is not exhaustive. See, e.g., Ga. Code Ann. § 33-23-4(b) (“No insurer or agent
    . . . shall pay, directly or indirectly, any commissions or any other valuable consideration to any
    person for services as an agent, subagent, or adjuster within this state, unless such person is duly
    licensed in accordance with this article.”); La. Rev. Stat. § 22:1598 (“Any compensation received
    by the person making a referral . . . shall not be in the form of a sales commission and shall not be
    based on the application by the customer or purchase of insurance.”); Va. Code § 38.2-1812(a)
    (“No insurer shall pay directly or indirectly any commission or other valuable consideration to any
    person for services as an agent or a surplus lines broker within this Commonwealth unless the
    person is then a duly appointed agent of such insurer and, at the time of the transaction out of
    which arose the right to such commission or other valuable consideration, held a valid license as
    an agent, or valid license as a surplus lines broker, for the class of insurance involved.”).


                                                       2
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 4 of 33



    be illegal. In fact, Plaintiff alleges that “one reason [American] attempts to hide its role in the travel

    insurance program through false statements on its website” is that it “knows that it lacks the

    required license to transact the business of insurance in any state.” [ECF No. 296 ¶¶ 2, 25, 28.]

            It is also undisputed that when a consumer buys trip insurance on American’s website, the

    premium is not bundled with the ticket price as part of the airfare bill (i.e., the money expected to

    go towards American’s revenue); rather it is itemized separately. [Id. ¶ 36.] This contrasts with the

    election of other “add ons,” which are included as part of the listed fare rather than set out

    separately. [Id.] Plaintiff alleges that this furthers the impression that the premium is a pass-

    through charge. Purchases for things that American sells and generates revenue from—tickets, seat

    selection, priority boarding, etc.—are bundled together in one combined fare while the insurance

    premium is separately itemized because it is not part of American’s revenue. It is undisputed that

    this uniquely separate itemization of the premium is also uniform for every consumer who

    purchases trip insurance through American’s website. [ECF No. 395 at 77:12–78:15.]

            According to Plaintiff, the net impression of certain statements alone, and of all the

    representations and omissions on American’s booking path and website together, is that the

    premium for trip insurance is a pass-through charge, i.e., American does not receive a portion of

    the charge. [ECF No. 296 ¶¶ 2, 31, 33, 39, 43, 47.] But Plaintiff contends that this impression is

    false because Allianz pays American—what Plaintiff alleges is a commission or “kickback and

    what the “Marketing Agreement” between Allianz and American calls an “Advertising Fee”—

    each time a consumer purchases a policy. [Id. ¶ 2; ECF No. 182-1 at 111:24–112:15; ECF No.

    182-8 §§ 2.1, 2.3, 3.2, 12.12, Ex. B-1.] American has never disclosed its profit interest in the sales

    of trip insurance to any of its consumers. [ECF No. 182 ¶ 50; ECF No. 312-1.]

            Plaintiff points to American’s emails, which show that American knows it




                                                        3
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 5 of 33



                                                                          and

                                                    [ECF Nos. 296-5; 296-1.] Plaintiff also cites the

    Regulatory Settlement Agreement that the primary underwriter of policies sold on American’s

    website, Jefferson Insurance Company (“Jefferson”), entered into with state regulators. In that

    agreement, Jefferson agreed that travel retailers such as American must have a license to receive

    commissions. [ECF No. 311-2 at 8.] Plaintiff also notes that American seems to admit in emails

    that it acts as a broker and that Allianz’s payments are commissions paid out of premiums.2

             Plaintiff asserts that American, together with Allianz and other insurance entities, is part

    of an illegal enterprise that fraudulently conceals American’s receipt of commissions because such

    commissions are illegal. Specifically, Plaintiff alleges that American and the other parties to this

    enterprise conceal the true nature of the commissions by disguising them as “marketing fees” under

    the Marketing Agreement even though the payment-provisions of the agreement are not followed

    in reality and American really receives as much as a 50% commission per trip-insurance policy

    sold on its website. [ECF No. 296 ¶ 106.] For example, while the “Marketing Agreement” avoids

    using the word “commission,” communications between American employees and between



    2
        [ECF No. 296-4]
                                                          ; [ECF No. 296-5]
                                                                [ECF No. 296-6]

                                                                              [id.]
                                                                                        [ECF No.
    296-7]                                             Plaintiff further highlights statements in
    American’s internal emails that contradict statements that American uniformly makes to
    consumers on its website. Compare [ECF No. 296-6]

                                                      with [ECF No. 352-3 at 2–5] (“This insurance is
    offered by a third party, Allianz Global Assistance, not American Airlines.”); compare also [ECF
    No. 296-2 at 19]                                                                                ,
          [ECF No. 296-10 at 10] (“Trip insurance products are sold by third-party insurance
    providers, not American . . . .”) (all emphases added).


                                                      4
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 6 of 33



    American and Allianz routinely                                                   [ECF No. 182 ¶ 41];

    [ECF No. 296-5]



                 And the so-called “Advertising Fee” that Allianz pays American is

                                                                                       [ECF No. 182 ¶ 42.]

    Plaintiff also alleges that American and the enterprise conceal the illegal commissions through the

    “fraudulent” statements on American’s website discussed supra. [ECF No. 296 ¶¶ 102–03.] In

    fact, for regulatory reasons,

                                                                                          [ECF No. 312-4]



            Finally, Plaintiff alleges that, although the insurance entities involved in the trip insurance

    are required to disclose a list of their brokers or agents to various state regulatory authorities, their

    submissions fraudulently omit American even though American acts as a broker and receives

    commissions. [ECF No. 296 ¶¶ 108–15.] For example, Plaintiff points to Jefferson’s disclosure to

    the Florida Department of Financial Services, which omits any reference to American. [ECF No.

    311-5.] Plaintiff alleges that this defrauding of regulators allows the “illegal” scheme to continue.

            On September 12, 2016, based on the above-discussed “kickback” scheme, Plaintiff filed

    this class action against American asserting state-law claims. Two years later, the parties almost

    settled. On September 14, 2018, the parties filed a joint notice of settlement stating that they

    “reached an agreement in principle on the financial terms of a class settlement.” [ECF No. 211.]

    Ultimately, the settlement fell through and Plaintiff moved to enforce it. Finding that the parties

    had not yet agreed on all material terms, the Undersigned issued a report and recommendation that

    the motion should be denied, which the District Court adopted. [ECF Nos. 279, 282.]




                                                       5
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 7 of 33



           Shortly afterward, Plaintiff filed the operative amended complaint, in which he asserts

    state-law claims for (1) violation of the Florida Deceptive and Unfair Trade Practices Act

    (“FDUTPA”), (2) unjust enrichment, and (3) violation of Florida’s Civil Remedies for Criminal

    Practices Act (“Florida RICO”) and federal claims under the Racketeer Influenced and Corrupt

    Organizations Act (“RICO”). Plaintiff asserts that hundreds of thousands of other consumers like

    him purchased trip insurance on American’s website during the applicable limitations period and

    American received an undisclosed and illegal commission or kickback for each policy sold.

           Plaintiff now moves to certify two classes. As to his state-law claims, he moves to certify

    a class of all Florida persons who purchased trip insurance on American’s website within the

    limitations period. As to his federal claims, he moves to certify a class of all persons nationwide

    who purchased trip insurance on American’s website within the limitations period. He also moves

    to be appointed class representative, and for León Cosgrove, LLP to be appointed class counsel.

     II.   Applicable Legal Principles and Analysis

               A. Standards for Class Certification and Impropriety of “Merits” Considerations

           A class should be certified when the plaintiff has standing and the putative class meets the

    four requirements of Rule 23(a)—numerosity, commonality, typicality, and adequacy—and at

    least one of the alternative Rule 23(b) requirements. Fed. R. Civ. P. 23(a), (b).

           Plaintiff contends—and the Undersigned agrees—that many of American’s arguments

    challenge the merits of Plaintiff’s claims, not their suitability for class adjudication. While a court

    may consider the factual record in connection with the class-certification requirements, a

    substantive analysis of the merits of claims or defenses is inappropriate on class certification. Fed.

    R. Civ. P. 23(c)(1)(A) advisory committee note (2003) (“[A]n evaluation of the probable outcome

    on the merits is not properly part of the certification decision.”); Amgen Inc. v. Conn. Ret. Plans




                                                      6
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 8 of 33



    & Tr. Funds, 568 U.S. 455, 459 (2013) (“Rule 23(b)(3) requires a showing that questions common

    to the class predominate, not that those questions will be answered, on the merits, in favor of the

    class.”); Drayton v. W. Auto Supply Co., 2002 WL 32508918, at *6 (11th Cir. Mar. 11, 2002);

    Reyes v. BCA Fin. Servs., Inc., No. 16-cv-24077, 2018 WL 3145807, at *7 (S.D. Fla. June 26,

    2018) (Goodman, M.J.). The purpose of a class-certification ruling “is not to adjudicate the case,”

    but “to select the ‘metho[d]’ best suited to adjudication of the controversy.” Amgen, 568 U.S. at

    460. Adjudicating the merits to determine certification “put[s] the cart before the horse.” Id.

            That does not mean that elements of the claims or defenses are irrelevant to class

    certification. But the analysis is limited to whether they are subject to common or individualized

    proof, not whether a particular claim or defense will ultimately be successful. As one illustrative

    example, in opposing class certification, American repeatedly points to what it calls “expert survey

    research,” which American contends demonstrates that the representations at issue were

    immaterial or not misleading to consumers. But on a motion for class certification, that is beside

    the point. If valid,3 that defense would potentially bar every class member’s claim. That militates

    in favor of certification, not against it. See Amgen, 568 U.S. at 460 (“As to materiality, therefore,

    the class is entirely cohesive: It will prevail or fail in unison.”); see also id. at 466–70.

            Indeed, the Eleventh Circuit recently held it is an abuse of discretion to deny certification

    based on a “defense [that] raised a question common to all class members.” Sellers v. Rushmore

    Loan Mgmt. Servs., LLC, 2019 WL 5558082, at *6, -- F.3d -- (11th Cir. Oct. 29, 2019). The issue

    on class certification is not whether a defense will succeed, but whether it is subject to common

    proof (like American’s “expert survey research”), and if not, whether it will require “a great deal



    3
     Plaintiff filed a Daubert challenge to this “expert survey research.” [ECF No. 404.] Also, whether
    a reasonable consumer would be deceived by American’s representations is “a question of fact for
    a jury.” Zamber v. Am. Airlines, Inc., 282 F. Supp. 3d 1289, 1300 (S.D. Fla. 2017).


                                                       7
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 9 of 33



    of individualized proof.” Id. at *6; see id. at *8 (“We caution that we express no opinion today

    about whether Rushmore’s defense is meritorious. . . . Our decision today is limited to the

    conclusion that this defense raises questions common to all class members.”). The Undersigned

    will thus analyze merits issues “only to the extent [] they are relevant to determining whether the

    Rule 23 prerequisites for class certification are satisfied.’” Reyes, 2018 WL 3145807, at *7.

               B. Standing

           The Undersigned first addresses standing, which American does not dispute in its

    opposition brief. The Undersigned and the District Court have already held that Plaintiff alleged

    facts demonstrating standing to assert his claims. Zamber, 282 F. Supp. 3d at 1297–98.4 And these

    are no longer just allegations. Plaintiff actually purchased trip insurance on American’s website.

    [ECF No. 400 ¶ 52.] At the time of this purchase, American’s website contained the representations

    and omissions at issue, and the Marketing Agreement between American and Allianz was in effect.

    [Id. ¶ 25; ECF No. 352-3 at 2–5; ECF No. 395 at 29:10–20, 74:13–75:1.] There is thus factual

    support in the record that American received payment from Allianz in connection with Plaintiff’s

    purchase of trip insurance and that, if successful, Plaintiff will recover the portion of his premium

    that was the alleged commission or kickback. Therefore, Plaintiff has standing.

               C. Ascertainability

           Ascertainability is a “narrow inquiry” that is satisfied when “the class definition contains

    objective criteria that allow for class members to be identified in an administratively feasible way.”

    Reyes, 2018 WL 3145807, at *9, 11. All Plaintiff must show is “an administratively feasible

    method by which class members can be identified.” Id. (“Nothing more, nothing less.”). Here, all




    4
      This was a ruling on Plaintiff’s original complaint, but the same standing analysis applies to the
    claims in the amended complaint, including the new state and federal RICO claims.


                                                      8
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 10 of
                                       33


   Florida and nationwide purchasers of trip insurance on American’s website can be identified in an

   administratively-feasible way because Allianz can provide a list of such purchasers since

   September 2012. [ECF Nos. 311-6; 369-3.] The classes are thus ascertainable. Reyes, 2018 WL

   3145807, at *10 (class ascertainable where available records are “useful for identification

   purposes”). While Allianz’s records alone satisfy ascertainability, the Undersigned also cannot

   shut his eyes to American’s “agree[ment] in principle” to a settlement that required identifying

   class members nationwide. Although it fell through, if class members could have been identified

   in an administratively-feasible way then, there is no reason they cannot be identified now.

          American challenges ascertainability on the ground that the proposed classes are overbroad

   because they include purchasers that have what American claims are individualized causation or

   damages issues. For example, it argues that the proposed classes should not include purchasers

   who did not see the allegedly-offensive language. Such arguments misunderstand ascertainability.

   Again, “ascertainability is a narrow inquiry.” Id. at *9 (emphasis added). Courts (and litigants)

   should not “commingle the administrative-feasibility requirement with any other Rule 23

   requirement.” Id. When considering ascertainability, a court “only considers whether class

   members can be identified at all, at least in any administratively feasible (or manageable) way.”

   Id. (quoting Miller v. Wells Fargo Bank, N.A., No. 16-cv-21145, 2017 WL 698520, at *4 (S.D.

   Fla. Feb. 22, 2017)). Rather than address that narrow inquiry, American takes issue with the ability

   of individuals in the proposed classes to ultimately succeed on their claims. That is not the

   standard. Indeed, “the Eleventh Circuit has made clear that ‘manageability concerns that a court

   might face after class members have already been identified—for example, concerns about

   whether particular class members are entitled to relief in light of individualized reliance,

   causation, and damages issues’ is more properly considered under Rule 23(b)(3).” Miller, 2017




                                                    9
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 11 of
                                       33


   WL 698520, at *4 (emphasis added) (quoting Karhu v. Vital Pharm., Inc., 621 F. App’x 945, 950

   (11th Cir. 2015)).5 In any event, “certification is not precluded simply because a class may include

   persons who have not been injured by the defendant’s conduct.” Reyes, 2018 WL 3145807, at *14.

          Because American’s “overbreadth” objections improperly conflate predominance with

   ascertainability, the Undersigned will address them infra with respect to predominance. But

   American raises no real challenge to ascertainability; it does not address whether the people within

   Plaintiff’s proposed class definitions can be identified at all in an administratively-feasible way.6

   As discussed supra, they can. Therefore, the classes are ascertainable.

              D. Rule 23(b)(3)’s Requirements

          The Undersigned addresses Rule 23(b)(3) before the Rule 23(a) requirements because most

   of American’s arguments (even if labeled otherwise) are really objections to predominance and

   some issues overlap. See Carriuolo v. Gen. Motors Co., 823 F.3d 97, 985 (11th Cir. 2016)

   (“Because plaintiffs will necessarily satisfy the commonality requirement if they can show

   predominance, we begin with the predominance test.”).

              1. Predominance

          To show predominance, “a plaintiff must establish that the issues subject to generalized




   5
     American relies on cases finding classes overbroad for including people with individualized
   causation or damages issues. O’Neill v. Home Depot U.S.A., Inc., 243 F.R.D. 469, 477–78 (S.D.
   Fla. 2006); Williams v. Nat’l Travel Servs., Inc., No. 07-cv-60257, 2007 WL 9710723, *3 & n.6
   (S.D. Fla. Dec. 11, 2007). But these cases predate Karhu’s clarification that “whether particular
   class members are entitled to relief in light of individualized reliance, causation, and damages
   issues” is not part of the ascertainability analysis. 621 F. App’x at 950.
   6
     American’s reliance on Randolph v. J.M. Smucker Co. is thus misplaced. Certain aspects of that
   case made self-identification unreliable, and the plaintiff failed to propose another feasible way to
   identify class members. 303 F.R.D. 679, 685–89 (S.D. Fla. 2014). That is not the case here, where
   a reliable list of purchasers is available and Plaintiff is not relying on self-identification. More
   relevant here is Randolph’s holding that “the fact that some class members may not have actually
   relied on the alleged misrepresentation does not render the class unascertainable.” Id. at 692.


                                                    10
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 12 of
                                       33


   proof in the class action, and thus applicable to the class as a whole, predominate over those issues

   that are subject only to individualized proof.” Reyes, 2018 WL 3145807, at *15. Common issues

   predominate if they have “a direct impact on every class member’s effort to establish liability and

   on every class member’s entitlement to injunctive and monetary relief.” Klay v. Humana, Inc., 382

   F.3d 1241, 1254 (11th Cir. 2004), abrogated in part on other grounds by Bridge v. Phx. Bond &

   Indem.Co., 553 U.S. 639 (2008). It is “not require[d] that every issue in the case be susceptible of

   common proof. So long as ‘one or more of the central issues in the action are common to the class

   and can be said to predominate,’ certification is proper.” In re Delta/AirTran Baggage Fee

   Antitrust Litig., 317 F.R.D. 675, 682 (N.D. Ga. 2016). “Considering whether ‘questions of law or

   fact common to class members predominate’ begins, of course, with the elements of the underlying

   cause of action.” Erica P. John Fund, Inc., v. Halliburton Co., 563 U.S. 804, 809 (2011).

   Accordingly, the Undersigned will analyze predominance with respect to each claim.

                  a. FDUTPA

          The crux of this case—the central, predominant question—is “[w]hether a reasonable

   consumer would interpret American’s representations [or omissions] to mean that the trip

   insurance premium is a ‘pass through’ charge.” Zamber, 282 F. Supp. 3d at 1300 & n.8. In other

   words, whether the representations and omissions on American’s website were “deceptive.” That

   is the first of the three elements of Plaintiff’s FDUTPA claim: “(1) a deceptive act or unfair

   practice; (2) causation; and (3) actual damages.” Carriuolo, 823 F.3d at 983. Critically for class

   certification, whether an act is “deceptive” is determined by an objective test: “the plaintiff must

   show that ‘the alleged practice was likely to deceive a consumer acting reasonably in the same

   circumstances.’” Id. at 983–84. Because FDUTPA claims are determined by an objective

   “reasonable consumer” standard, plaintiffs “need not show actual reliance on the representation or




                                                    11
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 13 of
                                       33


   omission at issue.” Id. at 984. The lack of a subjective reliance component means this “FDUTPA

   element is amenable to class-wide resolution.” Id. at 986. Indeed, since a “reasonable consumer”

   standard governs, “[t]he standard of proving that an act is deceptive and, therefore, a violation of

   [FDUTPA] is the same in a class action as it is in an action initiated by an individual consumer.”

   Davis v. Powertel, Inc., 776 So. 2d 971, 974 (Fla. Dist. Ct. App. 2000) (emphasis added).

          Whether the defendant’s practice was deceptive is the very same common question that the

   Eleventh Circuit held satisfied predominance in Carriuolo. 823 F.3d at 985. Like in Carrioulo,

   predominance is satisfied here because the first element of Plaintiff’s FDUTPA claim is subject to

   generalized proof. As discussed supra, American’s website bore uniform characteristics in

   connection with all class members’ purchases of trip insurance on American’s website. Every offer

   box contained only an Allianz logo, not an American logo. [ECF No. 352-3 at 2–5.] Every offer

   box used the word “Recommended” in connection with the trip insurance. [Id.] And every offer

   box represented: The insurance is offered by a third party, Allianz Global Assistance, “not

   American Airlines.” [Id.] (emphasis added). Also, for every purchase of trip insurance on

   American’s website, the premium was separately itemized in contrast to all other charges, which

   were bundled in one fare. [ECF No. 296 ¶ 36; ECF No. 395 at 77:12–78:15.]7

          Furthermore, the unlicensed sale or brokerage of insurance is illegal in Florida, see Fla.

   Stat. §§ 624.401, 626.112(9); Fla. Admin. Code r. 69O-222.030, and American admits that Florida

   law                                                                               [ECF No. 391-2].




   7
     Moreover, Plaintiff has a FDUTPA claim based on a deceptive omission in addition to a deceptive
   representation. “A jury could find that the omission of American’s alleged profit interest is
   deceptive here because American ‘recommends’ that the customer purchase travel insurance and
   provides a list of ‘[t]op reasons to buy trip insurance.’” Zamber, 282 F. Supp. 3d at 1300 n.8. This
   theory of liability is also subject to class-wide, generalized proof. Whether the omission would be
   deceptive to a reasonable consumer is answered the same way for each class member.


                                                   12
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 14 of
                                       33


   This context is also relevant to whether a reasonable consumer would be left with the impression

   that American was not receiving payments from Allianz in connection with sales of trip insurance,

   and it does not vary by class member. Because FDUTPA is subject to an objective “reasonable

   consumer” standard, it matters not whether individual class members knew that it was illegal for

   American to be paid commission. All that matters is whether a reasonable consumer would know.

          Indeed, a “reasonable consumer . . . is deemed to know all applicable laws.” In re Motor

   Fuel Temp. Sales Practices Litig., No. 06-7621, 2013 WL 3795206, at *20 (D. Kan. July 19, 2013);

   see also Edwards v. United States, 334 F.2d 360, 367 (5th Cir. 1964) (“It is elementary that every

   one is presumed to know the law of the land, whether that be the common law or the statutory law

   . . . .”); Hughes v. Plumsters Ltd., No. C-88-3512, 1989 WL 418804, at *2 (N.D. Cal. Aug. 28,

   1989) (whether “the reasonable consumer knows the intricacies of copyright law . . . is yet another

   issue to be presented to the jury when determining likelihood of confusion”).8 Thus, the legality

   of commissions is also proof applicable to all class members’ claims for the jury to consider.

          The Carriuolo court also held that the other elements of FDUTPA are objective and,

   “because the injury is not determined by the plaintiffs’ subjective reliance on the alleged

   inaccuracy, causation and damages may also be amenable to class-wide resolution.” 823 F.3d at

   986. In a pass-through case, such as here, causation and damages are also not individualized

   because they “are shown by the fact that Plaintiff parted with money for what should have been a

   ‘pass through’ charge [to a travel insurer] but that was instead kept by American.” Zamber, 282 F.

   Supp. 3d at 1300; see also Morgan v. Pub. Storage, No. 14-cv-21559, 2015 WL 11233111, at *1




   8
     See also United States v. Walden, 478 F. App’x 571, 576 (11th Cir. 2012) (“[E]veryone is
   presumed to know the law . . . .”); Price v. La. Rural Rehab. Corp., 134 F.2d 548, 550 (5th Cir.
   1943) (“Knowledge of appellant’s incapacity to make a valid lease of the property was imputed to
   both parties, each being presumed to know the law . . . .”).


                                                   13
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 15 of
                                       33


   (S.D. Fla. Aug. 17, 2015) (“FDUTPA claims exist where the alleged deceptive practice is

   defendant’s misrepresentation of why a fee is being charged and where the money for the fee is

   being transferred.”); Latman v. Costa Cruise Lines, N.V., 758 So. 2d 699, 703 (Fla. Dist. Ct. App.

   2000) (“[D]amages are sufficiently shown by the fact that the passenger parted with money for

   what should have been a ‘pass-through’ port charge, but the cruise line kept the money.”); Turner

   Greenberg Assocs. v. Pathman, 885 So. 2d 1008, 1009 (Fla. Dist. Ct. App. 2004) (affirming class

   certification and holding that “an appropriate measure of damages is the undisclosed profit”).

          Causation and damages may also independently be met on a classwide basis if it shown

   that American would not have been able to receive commissions without deceptively presenting

   the premium as a pass-through charge. As discussed supra, it is illegal to broker insurance and

   receive commissions without a license. American recognized this in its own internal emails and in

   emails with Allianz. Because of this, American required that



                                              [ECF No. 312-4]                                  These

   emails are also generalized proof of causation. But for this representation, American would not be

   able to secretly receive the commissions in the first place.

          As noted supra, American’s “overbreadth” objections are actually predominance

   objections. The Undersigned addresses them now. American contends that individualized issues

   predominate because each class member would have to show that she is not someone (1) who did

   not see the allegedly-offensive language, (2) who assumed or did not care that American was

   compensated by Allianz, (3) who decided to purchase trip insurance before visiting American’s

   website, (4) who are “sophisticated buyers,” (5) who are not financially responsible for the trip

   insurance, or (6) who did not purchase their trip insurance on the booking path but instead made




                                                    14
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 16 of
                                       33


   their purchase upon a later return to the website after buying their ticket. According to American,

   such purchasers cannot be included in the class because they cannot show causation.

          These arguments lack merit. The Eleventh Circuit rejected almost identical arguments

   made by General Motors in Carrioulo: that individualized issues predominated because the buying

   experiences of each proposed class member were not uniform, some class members may have

   known that the safety ratings were inaccurate, some may not have been aware of the Monroney

   sticker, and each member negotiated the purchase or lease price individually with the dealer from

   whom the member purchased or leased the vehicle. 823 F.3d at 985. The Eleventh Circuit held

   that these issues were irrelevant because a FDUTPA claim is determined by an objective standard

   so actual reliance was unnecessary and “the mental state of each class member is irrelevant.” Id.

          American’s arguments echo those rejected in Carriuolo. Whether a class member actually

   saw the representation is irrelevant. Not only did the Eleventh Circuit generally hold that subjective

   reliance is not required, it expressly stated General Motors was “incorrect to suggest that the

   plaintiffs must prove that every class member saw the sticker and was subjectively deceived by

   it,” as this was simply “a reliance inquiry by another name.” Id. (emphasis added). Whether a class

   member is a “sophisticated buyer” was also expressly held by the Eleventh Circuit to be irrelevant:

   “A class member’s subjective sophistication or knowledge is irrelevant because the liability

   inquiry states objective elements.” Id. at 990. Likewise, it does not matter whether a class member

   assumed or did not care that American was compensated by Allianz. Again, “the mental state of

   each class member is irrelevant.” Id. at 985. American’s argument here mirrors that of General

   Motors that some class members “may have known that the safety ratings were inaccurate.” Id.9



   9
     Likewise, it does not matter whether a class member decided to purchase trip insurance before
   visiting American’s website. Causation is met by the payment of what a reasonable consumer
   would falsely believe to be a pass through charge. American’s argument here is similar to the one


                                                    15
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 17 of
                                       33


          American’s argument that some purchasers did not purchase their trip insurance on its

   booking path but instead made their purchase upon a later return to the website after already buying

   their ticket is also meritless for several reasons. First, American provides no evidence that this is

   a real issue or that a significant number of consumers purchased trip insurance at a later time than

   their flight ticket. Reyes, 2018 WL 3145807, at *14 (“[A]lthough BCA says that a ‘B’ flag may

   have meanings other than to indicate a ‘wrong number,’ BCA presents no evidence of any actual

   phone number that was coded with a ‘B’ flag to indicate something other than a wrong number.”).

   Second, even if a large number of purchasers fell in this category, it would not matter. Such

   purchasers would still have been presented with the offer box on American’s website, even if they

   selected the “No” option and returned to the website later to buy trip insurance. A consumer cannot

   buy a ticket on American’s website without encountering the offer box. [ECF No. 296 ¶ 14.] Third,

   this argument is merely a variation of General Motors’ rejected argument that “the buying and

   leasing experiences of each proposed class member were not uniform.” Carriuolo, 823 F.3d at

   985. Just as different car-buying experiences did not matter because each car had the same sticker,

   different trip-insurance buying experiences—including the variations of the offer box—do not

   matter because the offer box for each consumer contained the same representations and omissions

   that form the basis of Plaintiff’s claims. Id. at 986. (“Because every class member here purchased

   or leased the same model vehicle with the same Monroney sticker attached, it does not matter that

   there may have been differences among the class members’ subjective reliance.”).




   rejected in Latman “that absent some indication that the consumers were influenced in some way
   by the port charges, there is neither reliance nor resulting damage under FDUTPA.” 758 So. 2d at
   702–03 (“We would not hesitate to say that an intentional overcharge of sales tax, which is kept
   by the company itself, is an unfair and deceptive trade practice and that the consumer must be
   repaid. That is so even though the consumers clearly were willing to pay the price charged . . . nor
   would it make a difference that the consumers paid no attention to the sales tax amount.”).


                                                    16
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 18 of
                                       33


          American also contends that purchasers “who are not financially responsible for the trip

   insurance” cannot be part of the class, and determining who those people are requires adjudication

   of individualized issues. Not so. Allianz has a record of who paid the premium for each trip

   insurance policy offered on American’s website. The payer is the class member. American claims

   that some of payers may have been reimbursed by their employers or others. But that is between

   the class member and her employer. It does not change the fact that, at the point of sale, the

   purchaser was charged on her credit card and was damaged by paying what was (allegedly) falsely

   represented to be a pass-through fee. Id. at 987 (“The injury occurs at the point of sale . . . .”). If

   American’s argument were accepted, it would end all class actions. For any case, a defendant could

   argue that there is no way to know whether some third party reimbursed the class member for the

   charge at issue. An after-the-injury reimbursement is simply irrelevant to class member status.10

          The only potentially individual inquiry is the amount of damages for each class member:

   the amount of the alleged “commission” may have varied for different purchases. But that can

   easily be determined from American and Allianz’s records. And regardless, “individualized

   damages calculations are insufficient to foreclose the possibility of class certification, especially

   when, as here, the central liability question is so clearly common to each class member.”



   10
      American also asserts that whether a class member “financially benefited” from their insurance
   by filing claims under their policy is an individualized issue because those purchasers could not
   have been damaged. Again, not so. A class member who pays a charge deceptively represented to
   be a pass-through suffers an injury in the amount of the portion of the charge that was not actually
   a “pass-through.” That is so whether or not the class member obtains some benefit from the product
   she purchased. And again, a FDUTPA “injury occurs at the point of sale.” Id. Whether Allianz
   paid an insurance claim under a trip-insurance policy has no effect on the alleged damages incurred
   when the purchaser bought the policy. American’s reliance on O’Neill is misplaced because, in
   that case, part of the plaintiff’s claim was that the coverage for the “damage waivers” being sold
   were worthless because they contained exclusions that negated the coverage being provided. 243
   F.R.D. at 471. Due to the nature of the claim, whether a putative class member actually received
   benefits from the damage waiver was relevant to each class member’s claim. Id. at 477–78. But
   here, a payment by Allianz under the policy has nothing to do with Plaintiff’s claims.


                                                     17
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 19 of
                                       33


   Carriuolo, 823 F.3d at 988; see also In re Delta, 317 F.R.D. at 682. Also, under Plaintiff’s liability

   theories, the damages here are easily computable. They are the undisclosed commissions to

   American. Allianz and American calculate those amounts on a regular basis and maintain a record

   of each consumer’s purchase. “Because that [damages] theory is consistent for all class members,

   the predominance requirement under Rule 23(b)(3) is satisfied.” Carriuolo, 823 F.3d at 989.

                  b. Unjust Enrichment

          Courts certify unjust-enrichment classes, even where multiple states’ laws are at issue

   (unlike here, where Plaintiff seeks to certify only a Florida class). In re Terazosin Hydrochloride

   Antitrust Litig., 220 F.R.D. 672, 698 n.4 (S.D. Fla. 2004) (certifying 17-state unjust-enrichment

   subclass for claim that defendants “were unjustly enriched by . . . illegal overcharges”). “Unjust

   enrichment claims can be certified for class treatment where there are common circumstances

   bearing on whether the defendant's retention of a benefit received from class members was just or

   not.” In re Checking Account Overdraft Litig., 286 F.R.D. 645, 657 (S.D. Fla. 2012).

          The elements of unjust enrichment are “first, the plaintiff has conferred a benefit on the

   defendant; second, the defendant voluntarily accepted and retained that benefit; and, finally, the

   circumstances are such that it would be inequitable for the defendants to retain the benefit without

   paying for it.” Zamber, 282 F. Supp. 3d at 1301. In this case, each element rests on generalized

   proof. Every class member will have conferred the same direct benefit on American in the same

   way: having money transferred from their pocket and into American’s via their purchase of trip

   insurance on American’s website. Id. Further, whether American voluntarily accepted and retained

   this benefit is subject to generalized proof because it is undisputed that American received an

   “Advertising Fee” (or commission) each time a class member purchased a trip insurance policy on

   American’s website pursuant to the same Marketing Agreement between American and Allianz.




                                                    18
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 20 of
                                       33


          Whether it would be inequitable for American to retain the benefit without paying for it is

   subject to two alternative forms of generalized proof. First, this may be met by showing that

   American obtained the commissions through objectively deceptive means. Id. The same analysis

   applicable to the FDUTPA claim controls here. Alternatively, this element may be met if American

   “accepts and retains benefits that it is not legally entitled to receive in the first place” when it

   receives commissions for trip insurance sold on its website. State Farm Fire & Cas. Co. v. Silver

   Star Health & Rehab, 739 F.3d 579, 584 (11th Cir. 2013). This, too, is subject to generalized proof

   because whether American is legally entitled to accept and retain insurance commissions does not

   depend on any individualized inquiry. Indeed, courts in this district have certified unjust-

   enrichment classes in similar circumstances of uniform conduct by a defendant and unlawful

   kickbacks.11 American’s only argument is that this theory substantively lacks merit. But the theory

   rises or falls on a class basis without any individualized issues. Whether it has merit may be

   decided at summary judgment, but that analysis is irrelevant here, where it is already clear that its

   success or failure will apply on a class-wide basis and not involve individualized determinations.

                  c. Federal RICO

          The Undersigned will analyze each of Plaintiff’s three theories of liability under RICO.

   First, Plaintiff’s third-party reliance RICO theory is subject to generalized proof. The Supreme

   Court has already held that a plaintiff need not rely on a defendant’s acts of mail or wire fraud to

   prevail on a RICO claim, and causation may be shown by damages resulting from a third-party’s

   reliance on a fraudulent statement or omission. Bridge, 553 U.S. at 648–49. Here, Plaintiff’s theory

   is that by defrauding third-party state regulators, American and the enterprise were able to keep




   11
     In re Checking, 286 F.R.D. at 657–59; Williams v. Wells Fargo Bank, N.A., 280 F.R.D. 665,
   674–75 (S.D. Fla. 2012); Cnty. of Monroe v. Priceline.com, 265 F.R.D. 659, 671 (S.D. Fla. 2010).


                                                    19
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 21 of
                                       33


   their scheme going undetected. It was necessary to hide from regulators the fact that American

   receives commissions for sales of trip insurance and effectively is a broker without a license.

   Whether the enterprise made materially false statements to state regulators and whether state

   regulators relied on those false statements is an issue that is general to the class. One class member

   proving those elements proves it for all. Under a third-party reliance theory, a class member’s

   reliance on any representation is not part of the proof for any element of this claim.12

          Plaintiff’s separate first-party reliance theory is also subject to class-wide proof. While a

   first-party reliance theory can sometimes preclude class certification, “[u]nder well-established

   Eleventh Circuit precedent, the simple fact that reliance is an element in a cause of action is not an

   absolute bar to class certification.” Klay, 382 F.3d at 1258. Here, Plaintiff can establish first-party

   reliance on a class-wide basis because it may be inferred from uniform circumstantial evidence

   applicable to all class members. In Klay, the Eleventh Circuit expressly recognized that reliance

   for purposes of RICO may be proven through circumstantial and common evidence such that class

   certification would be appropriate. Id. at 1259 (“[B] based on the nature of the misrepresentations

   at issue, the circumstantial evidence that can be used to show reliance is common to the whole

   class. . . . Consequently, while each plaintiff must prove reliance, he or she may do so through

   common evidence (that is, through legitimate inferences based on the nature of the alleged

   misrepresentations at issue).”); see also Davis v. S. Bell Tel. & Tel. Co., No. 89-cv-2839, 1993 WL

   593999, at *11 (S.D. Fla. Dec. 23, 1993) (“[R]eliance is presumed where the misrepresentation at

   issue arises from material omissions.” (citing Shores v. Sklar, 647 F.2d 462 (5th Cir. 1981)). As

   Klay makes clear, the key factor as to whether first-party reliance may be proven by common



   12
      Furthermore, while Plaintiff seeks a nationwide class, he need not prove that regulators in every
   state were defrauded. It is sufficient that the regulators in Florida alone (or any one state) were
   defrauded. If the whistle were blown by a single regulator, the entire program would fall apart.


                                                     20
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 22 of
                                       33


   evidence is that the defendant made uniform representations to each class member. 382 F.3d at

   1258. This case involves the same website and booking path as to each class member. It is exactly

   the type of case where first-party reliance is subject to common circumstantial evidence.

          Moreover, American’s uniform practice of setting out the cost of travel insurance as a

   separate line-item bill, where American never disclosed to consumers its receipt of a portion of

   that premium, makes this case analogous to In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d

   108 (2d Cir. 2013). There the Second Circuit affirmed certification of a RICO class predicated

   upon a similar false billing theory, noting “the thrust of the RICO claim is USF’s scheme to create

   and employ the VASPs to inflate the invoices so as to overbill each class member in the exact

   same manner.” Id. at 119. The same allegation exists here and is subject to common proof. Plaintiff

   alleges American’s failure to disclose its receipt of commissions resulted in class members paying

   inflated invoices, as they paid more for their insurance policies to cover the alleged commissions.13

          Finally, whether American and the enterprise engaged in money laundering to conceal the

   true nature of American’s illegal commissions will be proved by the same facts as to each class

   member’s claim. Plaintiff’s theory is that American knows that its receipt of commissions for sales

   of insurance policies is illegal because it does not have a license to broker insurance, that American

   knows that its “marketing fees” are really commissions, and American has knowingly tried to

   disguise the commissions as “marketing fees.” No individualized proof is necessary. American

   acted the same as to each class member and the answer to whether American’s and its alleged co-

   conspirators’ actions constitute money-laundering is the same as to each class member’s claim.




   13
     Regardless of individual reliance, premiums may have been inflated by including up to 50%
   commissions, and this theory is also subject to class-wide proof. And while Plaintiff need not prove
   the merits at this stage, the Undersigned notes that American’s own expert confirmed that
   premiums increase as commissions increase. [ECF No. 417 at 57:7–16; 163:9–22.]


                                                    21
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 23 of
                                       33


   Once again, while American argues that the substantive merits of the money-laundering claim do

   not hold up, it does not point to any individualized issue to make that finding.14

                  d. Florida RICO

          Plaintiff’s claim under Florida’s Civil Remedies for Criminal Practices Act is likewise

   amenable to generalized proof. Whether American violated, conspired to violate, and aided and

   abetted others in the violation section 624.401, Florida statutes by knowingly selling and profiting

   from trip insurance without a license does not require any individualized inquiry. All the proof is

   based on what American did. The same goes for American’s violation of section 896.101, Florida

   statutes. Every transaction was treated the same way and every illegal commission was allegedly

   illegally disguised as a “marketing” or “advertising” fee. Again, while American takes issue with

   the underlying merits, it presents no individualized issues that would defeat predominance.

          Judge Nesbitt’s decision certifying a Florida RICO class in Davis is instructive. While the

   defendant—like American—argued that reliance and damages had to be proven individually, the

   court rejected that argument because, as Plaintiff correctly maintains, “reliance is presumed where

   the misrepresentation at issue arises from material omissions.” 1993 WL 593999, at *11. The court

   further held that any individualized inquiry regarding “simple matter[s]” of reliance and damages

   did not predominate the many common issues that would “require more extensive proof,” such as

   whether the defendant engaged in a pattern of criminal activity, whether it had criminal intent, and

   whether it used the proceeds in operating a RICO enterprise. Id. at *12. In short, like in Davis,

   common questions predominate because “[a]ll of the issues concerning [defendant’s] conduct are

   common the class.” Id. Thus, common issues of fact and law predominate for all of the claims.




   14
      Whether American participated in a racketeering enterprise is a common question capable of
   classwide resolution. Bowe v. Pub. Storage, 318 F.R.D. 160, 170 (S.D. Fla. 2015).


                                                    22
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 24 of
                                       33


              2. Superiority

          The superiority requirement is determined based on the following factors: (a) the class

   members’ interests in individually controlling the prosecution of separate actions; (b) the extent

   and nature of any litigation concerning the controversy already begun by or against class members;

   (c) the desirability or undesirability of concentrating the litigation of the claims in the particular

   forum; and (d) the likely difficulties in managing a class action. Williams v. Mohawk Indus., Inc.,

   568 F.3d 1350, 1358 (11th Cir. 2009). Here, the likelihood that individual class members will

   prosecute separate actions is small due to the time and expense necessary to conduct such litigation

   relative to the small value of individual claims. Carriulo, 823 F.3d at 989 (superiority requirement

   met where “individual claims may be too small for a separate action by each class member”). The

   Undersigned is not aware of any litigation concerning the controversy already begun by or against

   class members. And this forum is a logical choice for this proceeding. Plaintiff resides in Florida

   and three counts are based on Florida law and limited to Florida purchasers. As to the nationwide

   RICO counts, there is no reason any other forum would be more desirable. Also, the fact that

   common issues predominate, as discussed supra, militates in favor of superiority. Id.; Bowe v. Pub.

   Storage, 318 F.R.D. at 184–85. Finally, no manageability concerns exist.

              E. Rule 23(a)’s Requirements15

              1. Numerosity

          American has not challenged numerosity and both classes easily satisfy it. “[M]ore than

   forty” members is generally adequate. Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th

   Cir. 1986). Here, the amounts in alleged commissions that American has received make clear that




   15
      Commonality is not separately discussed because the finding of predominance “necessarily
   satisf[ies] the commonality requirement.” Carriuolo, 823 F.3d at 985.


                                                    23
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 25 of
                                       33


   both classes contain hundreds of thousands of members. [ECF No. 400 ¶¶ 43–49.] American’s

   statement that there have been over 1,400 variations of the offer box shown to consumers also

   demonstrates numerosity. Finally, one example of the offer boxes states that more than 90,000

   trip-insurance policies were sold in a one-week period alone. [ECF No. 352-3 at 6.]

              2. Typicality

          Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

   of the claims or defenses of the class.” “[T]ypicality measures whether a sufficient nexus exists

   between the claims of the named representatives and those of the class at large.” Busby v. JRHBW

   Realty, Inc., 513 F.3d 1314, 1322 (11th Cir. 2008). A party seeking class certification satisfies the

   typicality requirement when it “possess[es] the same interest and suffer[s] the same injury as the

   class members.” Id. “Class members’ claims need not be identical to satisfy the typicality

   requirement; rather, there need only exist ‘a sufficient nexus . . . between the legal claims of the

   named class representatives and those of individual class members to warrant class certification.’”

   Ault v. Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012) (alteration in original). “This

   nexus exists ‘if the claims or defenses of the class and the class representative arises from the same

   event or pattern or practice and are based on the same legal theory.’” Id.

          Generally, if the plaintiff can show the “same unlawful conduct was directed at or affected

   both the class representatives and the class itself, then the typicality requirement is usually met

   irrespective of varying fact patterns which underlie the individual claims.” Agan v. Katzman &

   Korr, P.A., 222 F.R.D. 692, 698 (S.D. Fla. 2004). Plaintiff’s claims are typical of all class

   members’ claims because American’s conduct as to Plaintiff was the same as to each class

   member. Furthermore, Plaintiff was allegedly damaged in the same way as each class member:

   through his payment of money that American deceptively presented as a pass-through charge to




                                                    24
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 26 of
                                       33


   Allianz. Finally, the Undersigned rejects American’s argument that Plaintiff is subject to unique

   defenses that defeat a typicality finding.16 Cheney v. Cyberguard Corp., 213 F.R.D. 484, 493–94

   (S.D. Fla. 2003) (“[T]ypicality is not defeated by specific defenses or counterclaims to the named

   plaintiff’s claim. This is especially the case where the lead plaintiff alleges that he and the proposed

   class members were subject to a pattern of fraudulent conduct and suffered damages arising out of

   the same violations of federal and common law.”).

               3. Adequacy

           The Undersigned find that Plaintiff and his counsel will fairly and adequately protect and

   represent the interest of each class member. The adequacy of the representative plaintiff and class

   counsel involves “two separate inquiries: (1) whether any substantial conflicts of interest exist

   between the representatives and the class; and (2) whether the representatives will adequately

   prosecute the action.” Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir.

   2003). No conflict of interest exists between Plaintiff and other class members. As he suffered the

   same alleged wrongs, Plaintiff’s claims are the same as all class members. Plaintiff has also



   16
     Even if Plaintiff was subject to unique defenses, it would not pose a typicality problem. “[W]hen
   there is a strong similarity of legal theories,” the “typicality requirement may be satisfied despite
   substantial factual differences.” Williams, 568 F.3d at 1357. Plaintiff’s and the classes’ legal
   theories are not just strongly similar; they are identical. And courts routinely reject the argument
   pressed by American. See Dupler v. Costco Wholesale Corp., 249 F.R.D. 29, 39 (E.D.N.Y. 2008);
   In re Checking, 307 F.R.D. at 651 (S.D. Fla. 2015); In re Scotts EZ Seed Litig., 304 F.R.D. 397,
   405 (S.D.N.Y. 2015). Also, American has not shown that Plaintiff is subject to a voluntary-
   payment defense. First, it has not shown that Plaintiff had full knowledge of the relevant facts
   when he purchased trip insurance. Brink v. Raymond James & Assocs., 341 F. Supp. 3d 1314, 1319
   (S.D. Fla. 2018); Cox v. Porsche Fin. Servs., Inc., 330 F.R.D. 322, 335 (S.D. Fla. 2019). Second,
   American’s argument regarding Plaintiff’s purchases of trip insurance after he filed this lawsuit
   raises an irrelevant issue because such payments would not vitiate Plaintiff’s claim, which is based
   on his purchase before he filed this lawsuit. See, e.g., Knowles v. McDonald’s USA, LLC, No. 16-
   cv-81657, 2018 WL 8244277, at *7 (S.D. Fla. Feb. 9, 2018) (although “Plaintiff might have great
   difficulty” proving claim based on “subsequent times Plaintiff purchased the Happy Meal knowing
   of the existence of the alleged ‘bait and switch’ practice,” that did not affect claim based on initial
   purchase); cf. Carriuolo, 823 F.3d at 987 (“injury occurs at point of sale”).


                                                     25
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 27 of
                                       33


   aggressively pursued this litigation on behalf of the classes, and retained León Cosgrove, LLP,

   which has extensive class-action experience related to RICO and deceptive trade practices. In a

   similar consumer class action, the presiding judge described counsel’s efforts and skill in litigating

   the case as “extraordinary.” Morgan v. Pub. Storage, 301 F. Supp. 3d 1237, 1253 (S.D. Fla. 2016).

           American’s argument that Plaintiff was somehow improperly “solicited” is factually wrong

   and legally irrelevant. Plaintiff was not solicited. He is a former colleague of a former León

   Cosgrove partner who sent him an email through LinkedIn asking if he had ever purchased travel

   insurance. There was no improper “solicitation” here, and regardless, that would not be a reason

   to find Plaintiff inadequate. Busby, 513 F.3d at 1324. American fares no better with its claim that

   Plaintiff lacks knowledge of the case. A class representative is not required to become a legal

   expert or independently investigate his claims. “[R]elying on counsel to prosecute an action does

   not make a lead plaintiff inadequate.” City of Sunrise Gen. Emps.’ Ret. Plan v. FleetCor Techs.,

   Inc., No. 17-cv-02207, 2019 WL 3449671, at *6 (N.D. Ga. July 17, 2019). Further, Plaintiff’s

   deposition testimony demonstrates that he frequently speaks with counsel about the case,

   understands his claims, reviews filings and keeps a case file, knows his class-representative

   obligations, attended mediation, produced discovery and sat for deposition, and is ready and

   willing to testify at trial. This final requirement is also met.

               F. American’s Waiver Argument.

           American claims that Plaintiff agreed to the “site usage policy” of its website, which

   contains an agreement not to bring “any class action lawsuit related to your access to, dealings

   with, or use of the Site” against American. [ECF No. 117-1 ¶ 3]. The Undersigned disagrees.17



   17
      This issue was more extensively briefed by the parties with respect to American’s motion to
   transfer venue or strike class allegations. [ECF Nos. 117; 126; 132.] That motion is no longer
   pending. It was denied as moot when the parties filed a notice of settlement, and was never refiled.


                                                      26
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 28 of
                                       33


          Plaintiff is a member of American’s AAdvantage Program and he bought his flight ticket

   using AAdvantage miles. If a customer is purchasing a ticket on American’s website, the only way

   to use miles is to log in to the customer’s AAdvantage account. [Id. ¶ 2.] When Plaintiff logged

   in, he was presented with a statement immediately above the log-in button stating: “By logging in,

   I accept the AAdvantage terms and conditions and privacy policy.” [Id.] The phrases “terms and

   conditions” and “privacy policy” were hyperlinks to those documents. Importantly, the privacy

   policy and AAdvantage terms and conditions did not contain the above-quoted class-action waiver.

          Instead, clicking the “terms and conditions” hyperlink will open a new window with the

   AAdvantage terms and conditions. In this new window, on the sixth page of the eight-page

   AAdvantage terms and conditions, within a list of multiple bullet-point paragraphs under the

   heading “Redeeming AAdvantage miles,” one of the many bullet-point paragraphs states:

          American Airlines assumes no responsibility for and is not liable for any
          unauthorized access by third parties to a member’s account and/or account
          information, including but not limited to any unauthorized award transaction made
          from the account, except as provided under applicable laws. American assumes no
          obligation or duty to re-credit any unauthorized mileage withdrawal made by third
          parties; however, American reserves the right to review, in its sole discretion,
          requests for re-crediting unauthorized mileage withdrawals provided such request
          is made to American within three months of the unauthorized withdrawal. By
          accessing your AAdvantage account on aa.com, you agree to the aa.com site usage
          policy.

   [ECF No. 117-1 at 9.] A hyperlink under this paragraph states: “View the aa.com site usage

   policy.” [Id.] Clicking that link opens a second new window with the site usage policy. On the

   sixth page of the site usage policy, there is the class-action waiver. The Undersigned disagrees

   that, by clicking a button above which was the statement “By logging in, I accept the AAdvantage

   terms and conditions and privacy policy,” Plaintiff also agreed to a third unlisted site usage policy.

          Courts distinguish “clickwrap” and “browsewrap” agreements. As its name suggests

   clickwrap is when a website requires a user to click a button or check a box to acknowledge



                                                    27
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 29 of
                                       33


   agreement to a list of terms and conditions presented to the user. Vitacost.com, Inc. v. McCants,

   210 So. 3d 761, 762 (Fla. Dist. Ct. App. 2017). Clickwrap is generally enforceable. On the other

   hand, browsewrap is when a website merely provides a link to certain terms and conditions, but

   does not require the user to click any acknowledgment of them. Id. The user can continue using

   the website or make a purchase without being directed to the terms and conditions. Browsewrap

   agreements are enforceable only “when the purchaser has actual knowledge of the terms and

   conditions, or when the hyperlink to the terms and conditions is conspicuous enough to put a

   reasonably prudent person on inquiry notice.” Id. “Uniformly, courts have declined to enforce

   ‘browsewrap’ agreements when the hyperlink to the terms and conditions is buried at the bottom

   of the page, and the website never directs the user to review them.” Id. at 765.18

          A third type of hybrid agreement, sometimes called “click through,” is similar to pure

   clickwrap in that it requires a user to click a button to acknowledge agreement to terms and

   conditions. But different from clickwrap is that the terms and conditions are only referred to on

   the screen with the button, and the user must take the extra step of clicking a hyperlink to read

   them. In Fteja v. Facebook, Inc., the court analyzed such “hybrids.” 841 F. Supp. 2d 829 (S.D.N.Y.

   2012). The Fteja court enforced a forum-selection clause in a website’s terms of service where a

   notice below the “Sign Up” button stated, “By clicking Sign Up, you are indicating that you have

   read and agree to the Terms of Service,” and the user had clicked “Sign Up.” Id. at 838–40.




   18
     American has not shown that the site usage policy could be enforceable as browsewrap. Plaintiff
   did not have actual notice of it, [ECF No. 126-1], and the link to it was inconspicuous and required
   scrolling through multiple pages to find it. Vitacost, 210 So. 3d at 763 (terms and conditions
   unenforceable where “purchaser would have to scroll through multiple pages of products before
   reaching the bottom where the link is located”); Hines v. Overstock.com, Inc., 668 F. Supp. 2d
   362, 367 (E.D.N.Y. 2009) (terms and conditions unenforceable where user had to scroll to bottom
   of webpage to see hyperlink); In re Zappos.com, 893 F. Supp. 2d 1058, 1064 (D. Nev. 2012) (terms
   and conditions unenforceable where hyperlink was buried near bottom of webpage).


                                                   28
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 30 of
                                       33


   Relevant here, the court distinguished case law where “[t]he terms and conditions were not visible

   anywhere on the screen containing the . . . button.” Id. at 835. It explained that such case law was

   not controlling because the “Sign–Up page’s reference to the Terms of Use appeared immediately

   below the ‘Sign–Up’ button.” Id. (emphasis added). The court noted that the agreement was similar

   to browsewrap because “the terms and conditions were not displayed on the page where the user

   purportedly assented to the terms. Instead, those terms were visible only by clicking on a

   hyperlink.” Id. But the appearance of a hyperlink to those terms on the same page as the “Sign Up”

   button, combined with the statement on that same page that clicking was an acceptance of the

   hyperlinked agreement, was enough to render the agreement enforceable. Id. at 839–41.

          Like in Fteja, in every “click through” case the hyperlink to the terms and conditions that

   the user is assenting to via her click is on the same screen as the button she must click, is

   conspicuous on that screen, and appears alongside a notice that clicking the button is an acceptance

   to the specifically-referenced and hyperlinked terms and conditions.19 The absence of those facts

   distinguishes this case from a “hybrid clickwrap” case. Here, Plaintiff was told that, by clicking a

   log-in button, he was assenting to the AAdvantage terms and conditions and a privacy policy.

   Hyperlinks were provided for those two agreements. Nowhere on the log-in screen was Plaintiff

   informed of the existence of a third agreement. To learn that, he would have to click the terms and

   conditions hyperlink, from that new window scroll down six pages to find a buried reference to




   19
      E.g., Crawford v. Beachbody, LLC, No. 14-cv-1583, 2014 WL 6606563, at *3 (S.D. Cal. Nov.
   5, 2014) (forum-selection clause binding where user clicked button marked “Place Order” and
   above button was statement informing him that clicking the button subjected user to website’s
   terms and conditions, which were available in same screen via hyperlink); Swift v. Zynga Game
   Network, Inc., 805 F. Supp. 2d 904, 908, 912 (N.D. Cal. 2011) (“Because Plaintiff was provided
   with an opportunity to review the terms of service in the form of a hyperlink immediately under
   the ‘I accept’ button and she admittedly clicked ‘Accept,’ the cases cited by Zynga are more
   relevant and persuasive that a binding contract was created here.” (emphasis added)).


                                                   29
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 31 of
                                       33


   the “site usage policy,” and then yet again click that hyperlink to open a new window. Then

   Plaintiff would have to scroll down another six pages to finally find the class-action waiver.

          These facts contain aspects of both browsewrap and a “click through” agreement. The

   similarity to a “click through” agreement is that Plaintiff did click something and was told that the

   click manifested an acceptance of certain terms and conditions. But that is where the similarities

   end. The terms and conditions that Plaintiff accepted by his click did not include the class-action

   waiver. Instead, the class-action waiver was part of a separate site usage policy, the site usage

   policy was not hyperlinked or even referenced (let alone conspicuously so) on the log-in screen,

   the only reference and hyperlink to the site usage policy could be found only after scrolling through

   multiple pages in a separate “terms and conditions” window, and the reference to the site usage

   policy is not even conspicuous within that “terms and conditions” window (located six pages in at

   the end of one paragraph in a list of bulleted paragraphs under a “Redeeming AAdvantage miles”

   heading). Those facts make the site usage policy more like browsewrap. See IT Strategies Grp. v.

   Allday Consulting Grp., L.L.C., 975 F. Supp. 2d 1267, 1283 (S.D. Fla. 2013) (terms and conditions

   unenforceable where “warning contained no hyperlink to the online user agreement, and did not

   otherwise alert the user to the existence or location of any confidentiality or security requirements

   other than those set forth in the security warning” (emphasis added)). While the site usage policy

   has aspects of both browsewrap and a “click through” agreement, it is much more like browsewrap.

          The Undersigned finds American’s characterization of the site usage policy as a typical

   clickwrap agreement specious. What makes clickwrap enforceable is the notice provided to the

   user that the click manifests assent to a disclosed agreement, with the terms of that agreement

   readily-available either included on the same screen or via a hyperlink on the same screen.




                                                    30
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 32 of
                                       33


   Conspicuousness is the touchstone of enforceability.20 As American states: “When a party is

   ‘informed of the consequences of his assenting click and [is] shown, immediately below, where to

   click to understand those consequences,’ the terms are binding.” [ECF No. 352 at 14] (alteration

   in original) (emphasis added) (quoting Fteja, 841 F. Supp. 2d at 839–40).

          Here, Plaintiff was not informed that a consequence of his click was agreement to the site

   usage policy, which was not referenced at all on the log-in screen. Instead, the hyperlinked

   agreement within a hyperlinked agreement is directly contrary to what American told Plaintiff the

   consequences of his click would be. American told Plaintiff that the consequences of clicking the

   log-in button was “accept[ing] the AAdvantage terms and conditions and privacy policy.” But now

   American claims Plaintiff actually was also assenting to a third agreement. If that were the case, a

   reference and hyperlink to the site usage policy should have been made available to Plaintiff above

   the log-in button—as was the case with the AAdvantage terms and conditions and privacy policy.

   IT Strategies, 975 F. Supp. 2d at 1280 (“[A] consumer’s clicking on a download button does not

   communicate assent to contractual terms if the offer did not make clear to the consumer that

   clicking on the download button would signify assent to those terms.” (emphasis added) (quoting

   Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 29–30 (2nd Cir. 2002))); Fteja, 841 F. Supp.

   2d at 835 (explaining that, in Specht, the terms and conditions were not enforceable because they

   “were not visible anywhere on the screen containing the download button” and only reference to

   them would become visible if plaintiffs scrolled down to next screen”).



   20
      See Meyer v. Uber Techs., Inc., 868 F.3d 66, 78–79 (2d Cir. 2017) (fact that terms of service
   were available only by hyperlink does not preclude enforceability “[a]s long as the hyperlinked
   text was itself reasonably conspicuous”); Nicosia v. Amzaon.com, Inc., 834 F.3d 220, 233 (2d Cir.
   2016) (“Whether there was notice of the existence of additional contract terms presented on a
   webpage depends heavily on whether the design and content of that webpage rendered the
   existence of terms reasonably conspicuous.”); id. at 237 & n.5; Fteja, 841 F. Supp. 2d at 835
   (“threshold requirement” is whether “clause was reasonably communicated” to user).


                                                   31
Case 1:16-cv-23901-JEM Document 420-1 Entered on FLSD Docket 11/18/2019 Page 33 of
                                       33


           Taking its argument to its logical conclusion, American could have embedded another

   hyperlink to another agreement in the site usage policy, and that also would be enforceable. And

   so on. The Undersigned rejects American’s “Russian doll” approach to contract formation where

   a hyperlinked agreement contains a hyperlink to another agreement, which theoretically could then

   contain a hyperlink to another agreement. If adopted, that would incentivize businesses to bury the

   most objectionable terms in layers of hyperlinked agreements. It is not too much to ask of website

   users to click a conspicuous hyperlink, located on the same page as the click button, to the same

   document they are told they are agreeing to. But it is unreasonable to expect them to search for

   additional hyperlinks to new documents, and possibly further hyperlinks within those—especially

   when the log-in screen says that logging in is acceptance of only two expressly listed documents.

   American fails to cite any case supporting a hyperlink-within-a-hyperlink approach, and instead

   relies solely on traditional clickwrap and “click through” cases. The Undersigned thus finds that

   Plaintiff did not agree to the site usage policy and did not waive his right to bring this class action.21

   III.    Conclusion

           The Undersigned recommends that the District Court grant Plaintiff’s motion for class

   certification by certifying both proposed classes, appointing Plaintiff as class representative, and

   appointing León Cosgrove, LLP as class counsel.

   RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, on ______, 2019.

                                                           ____________________________________
                                                            HONORABLE JONATHAN GOODMAN
                                                            United States Magistrate Judge
   21
      American also waived reliance on the class-action waiver by not raising it until over a year into
   this litigation while actively litigating this case, seeking rulings on the merits, and engaging in
   class-related discovery. The parties also filed a notice of a class settlement. American has acted
   inconsistently with a purported class-action waiver. The facts here are analogous to when a party
   waives its right to arbitration by actively litigating a case. Fla. Ins. Guar. Ass’n v. Branco, 148 So.
   3d 488, 493 (Fla. Dist. Ct. App. 2014). Even if Plaintiff were bound by the site usage policy (the
   Undersigned finds he is not), American would be unable to enforce it under the facts of this case.


                                                      32
